DETAILED ACTION
Application 16/681892, “CATHODE AND LITHIUM AIR BATTERY INCLUDING THE SAME”, was filed with the USPTO on 11/13/19 and claims priority from a foreign application filed on 11/13/18. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 6/3/20.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-5, 9, 10, 12, 15 and 17-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3-5, 9, 10, 12, 15 and 17
Claim 18, dependent on claim 1, is rejected for lacking proper antecedent basis.  Claim 18 refers to numerous elements which are not recited in base claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-13 and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2015/0155566).
Alternatively, claims 1, 4-7, 11-13 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kim (US 2015/0155566) and Tatsumi (US 2013/0311865).
Regarding claim 1, 4, 7, 11-13,  Kim teaches a cathode configured to use oxygen as a cathode active material, the cathode comprising: 
a cathode mixed conductor (“LISICON”, paragraph [0141]; “all or part of the electrolyte may be impregnated in a positive electrode”, paragraph [0162]); and 
an additive (e.g. an ionic liquid  as in paragraphs [0036-0038] such as the compounds of paragraph [0071-0075] e.g. “1-allyl-3 –methylimidazolium bis(trifluoromethanesulfonyl)imide”) disposed on the cathode mixed conductor (the ionic liquid is mixed into the cathode mixture and is therefore disposed on the cathode mixed conductor).

Kim is silent as to the boiling point of the disclosed ionic liquids and therefore does not expressly teach the ionic liquid [additive] having a boiling temperature of about 200 C or higher, or more narrowly 200 to 400 C as in claim 4.
However, it was known in the battery art at the time of invention that lithium batteries are desirably provided with an ionic liquid solvent specifically to provide an electrolyte having a high boiling point so as to reduce volatility of the battery.  For example, Tatsumi teaches that ionic liquids for battery applications desirably have a boiling point of 200 to 600 C for the benefit of improving safety of the battery (paragraph [0062]).  Tatsumi further teaches 1-ethyl-3-methylimidazolium bis(trifluoromethanesulfonyl) imide as a conventional ionic liquid for batteyr applications (paragraph [0170]).
Claim 1 is anticipated by Kim because the ionic liquids taught by Kim would be expected to have a boiling point of 200 C or higher, which is a normal property of ionic 


Regarding claim 5, Kim remains as applied to claim 1.  Kim teaches 1-allyl-3 –methylimidazolium bis(trifluoromethanesulfonyl)imide as the additive, which is believed to have a viscosity lying within the claimed range, or at least close enough thereto to render the claimed invention obvious based on expected similarity of functionality

Regarding claim 6, Kim remains as applied to claim 1.  Kim further teaches wherein the additive is a c11 to C20 fluorinated organic compound (paragraph [0088, 0176]).

Regarding claims 20-21, the cited art remains as applied to claim 1. Kim further teaches the cathode of claim 1 as a subcomponent of a lithium air battery which further comprises an anode comprising lithium; and a solid electrolyte between the cathode and the anode (Figure 1; paragraphs [0132, 0134, 0138]). 


Claims 1-9 and 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2016/0336618) and Wu (US 2016/0380273).
Regarding claim 1, 4-8, 11-18,  Lee teaches (e.g. Figure 1) a battery component (item 11; “an electrolyte composite”, paragraph [0060]) comprising: 
a cathode mixed conductor (item 14; paragraph [0093], e.g. “Li3Fe2P3O12”); and 
an additive (“polymer ionic liquid”, paragraph [0104], “1-ethyl-3 -methylimidazolium bis(trifluoromethylsulfonyl)imide” as in claim 7, paragraph [0132]; “polydimethylsiloxane”, paragraph [0067] as in claim 8; “alkyl group may be substituted with a halogen atom, a C1-C20 alkyl group substituted with a halogen atom”, paragraph [0260] as in claim 6) disposed on the cathode mixed conductor (see Figure 1 wherein the additives are constituents of the electrolytic phase 13 which is contact with the mixed conductor 14; see also paragraph [0021]).  
As to claims 12-18, the ionic conductors of Lee paragraph [0092-0093] have chemical formulas which are representable or at least obvious variants of the recited chemical formulas.  Moreover, the ionic conductors are disclosed as having high ionic conductivity lying within the claimed range, but are silent as to electronic conductivity.  However, the claimed electronic conductivity range dips as low as 1.0 X 10-8 which is that of an electronic insulator.  Thus, the ionic conductors disclosed by Lee are believed to have electronic conductivity values which would lie within the claimed, or otherwise be close enough to provide substantially the same effect, i.e. ionic conduction and electrical insulation.  

Lee is silent as to the boiling point of the additive and therefore does not expressly teach the additive having a boiling temperature of about 200 C or higher, or more narrowly 200 to 400 C as in claim 4, or having a viscosity of about 5 to 200 centipose as in claim 5.  However, Lee does teach the additive as in the alternative being an ionic liquid such as 1-ethyl-3 -methylimidazolium bis(trifluoromethylsulfonyl)imide (paragraph [0132]), which is believed by the Office to have a boiling temperature and viscosity values lying within the claimed range, or at least close enough thereto to render the claimed invention obvious based on expected similarity of functionality.


In an illustrated embodiment, Lee teaches the battery component, which is an “electrolyte composite”, used as an electrolyte 11 disposed on an anode 10 of a battery (Figure 1), but Lee does not expressly teach the battery component being a cathode configured to use oxygen as a cathode active material.
However, Lee does further teach that in an alternate embodiment the battery component [the electrolyte composite] may be used as a “protective layer” disposed between a positive electrode and a negative electrode (paragraph [0030-0031]).  It is noted that Lee further teaches that the battery component [electrolyte composite] may be used as a subcomponent of a lithium air battery (paragraph [0146]).
In the battery art, Wu teaches a lithium air battery comprising a protective layer (abstract), wherein the protective layer (Figure 1 item 14) is considered a 
It would have been obvious to a person having ordinary skill in the art at the time of invention to provide the battery component [electrolyte composite] of Lee on the positive electrode as a subcomponent thereof as illustrated in Wu Figure 1 for the benefit of protecting the positive electrode as taught by Wu.  It is noted that such an embodiment does not necessarily require rearranging the components of a battery of Lee, but instead may merely require a change in interpretation wherein electrolyte composite protective layer is considered to be a subcomponent of the already adjacent positive electrode, rather than the negative electrode, particularly considering that the invention of claim 1 lacks named components of a battery.   


Regarding claim 2-3, the cited art remains as applied to claim 1.  Lee further teaches a core shell structure comprised of a lithium ion conductive core and a block polymer shell (paragraph [0021]), wherein the core may comprise a mixed conductor (e.g. paragraph [0093]) and the shell may comprise an ionic liquid such as those claimed (paragraphs [0104, 0132]), an additive such as polydimethylsiloxane (paragraph [0067]).  Kim further teaches the core shell structure as a component of an electrolyte composite (paragraph [0060]), wherein the electrolyte composite functions as the protective layer for a positive electrode (paragraph [0030-0031]).  
As to the thickness of the core-shell structure being within the range of 1 to 100 nm, it has been held that “where the only difference between the prior art and the claims 
Additionally, it is noted that Lee does suggest inorganic particulate of the composite electrolyte to be for example 30 to 70 nm (paragraph [0112]) so as to maintain formability and mechanical properties of a layer comprising the particles.  Thus, it would have further been obvious to size the core-shell particles of a diameter lying within the claimed range for the same benefit of providing desirable balance of formability, mechanical properties and ionic conductivity.

Regarding claim 9, the cited art remains as applied to claim 1.  Lee does not appear to teach wherein the additive is contained in an amount of about 0.01 weight percent to about 50 weight percent, based on a total weight of the cathode.
However, it has been held that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.04 IIA).  
In this case, the additive of claim 1 is merely characterized by having a boiling temperature of greater than 200 C; therefore, no criticality is associated with the additive 

Regarding claim 19, the cited art remains as applied to claim 1.  Lee does expressly teach that the cathode mixed conductor is not oxidized in air at a potential of 2 volts to 4.2 volts versus Li/Li+.  However, this recitation describes a process of making or using the mixed conductor, not a structural feature thereof.  As described in MPEP 2113 and 2114, limitations describing the manner of making or using a claimed product are non-limiting in product claims. 

Regarding claims 20-21, the cited art remains as applied to claim 1. Lee suggests a lithium air battery (paragraph [0146]), but does not expressly teach the cathode of claim 1 as a subcomponent of a lithium air battery which further comprises an anode comprising lithium and a solid electrolyte between the cathode and the anode. 
Wu further teaches the cathode as a subcomponent of a lithium air battery which further comprises an anode comprising lithium and a solid electrolyte between the cathode and the anode (e.g. Figure 7; paragraph [0038]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the cathode of claim 1 as a subcomponent of a lithium air battery which further comprises an anode comprising lithium and a solid electrolyte between the cathode and the anode as taught by Wu in order to build the lithium air battery which is suggested by Lee but not detailed. 


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee (US 2016/0336618), Wu (US 2016/0380273) and Roev (US 2013/0183592).  
Regarding claim 10, the cited art remains as applied to claim 1.  Lee does not appear to teach wherein the cathode mixed conductor has a specific surface area in a range of about 1 square meters per gram to about 100 square meters per gram.
In the battery art, Roev teaches that the specific surface area of a cathode should be selected to lie within a range of 30 to 900 m2/g for the benefit of providing desirable electrochemical activity (paragraph [0046]).  Roev further gives an exemplary desirable specific surface area of 95.3 m2/g (Table 1), which lies within the claimed range.
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the cathode mixed conductor to have a specific surface area lying within the range of 1 to 100 m2/g for the benefit of providing desirable electrochemical activity as taught by Roev.  


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Kim (US 2014/0017576) teaches lithium battery comprising cathode of a core shell structure;
Cui (USP 9966598) teaches a lithium air battery comprising core shell constituents, wherein the shell may comprise a lithium oxide;
Ito (US 2013/0288112) teaches that ionic liquids are desirable for having high boiling point and nonvolatility (paragraph [0009-0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723